Citation Nr: 0836596	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-10 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date prior to May 7, 1998, 
for the grant of a total disability rating based on 
individual unemployability (TDIU).  

2.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus.  


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Albuquerque, New Mexico.  A 
rating decision of October 2004 implemented the Board's 
September 2004 decision granting an effective date of May 7, 
2008, for the grant of a TDIU.  

The veteran has also perfected an appeal of a September 2005 
rating decision that granted an evaluation of 20 percent for 
diabetes mellitus, effective from January 31, 2005.  The 
veteran's then-representative submitted a notice of 
disagreement in November 2005, but withdrew that NOD in 
December 2005.  The RO, however, continued processing the 
appeal and issued a statement of the case in April 2006 and 
the then-representative submitted a Substantive Appeal in 
June 2006.  Thus, the Board finds the issue is still on 
appeal.  

The veteran terminated representation as related in an April 
2007 letter received by VA.  Thus, he is currently 
unrepresented.  


FINDINGS OF FACT

1.  In a September 2004 decision the Board granted the 
veteran's claim and assigned an effective date of May 7, 1998 
for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).   He did not appeal this decision and it 
is final.

2.  In the October 2004 rating decision, the RO effectuated 
the Board's decision assigning the May 1998 effective date.  

3.  The veteran's diabetes mellitus has never required the 
use of insulin. 


CONCLUSIONS OF LAW

1.  The claim for an effective date earlier than May 7, 1998, 
for the award of a TDIU is without legal merit.  38 U.S.C.A. 
§5110 (West 2002); 38 C.F.R. § 20.1100 (2008).

2.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

At the outset of this decision, the Board finds that the 
duties to notify and assist as noted in 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126, and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), are not applicable to veteran's 
claim of entitlement to an earlier effective date for the 
grant of a TDIU currently on appeal because, as discussed 
below, this claim turns on a matter of law and not on the 
underlying facts or development of the facts.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  

The Board will address those duties as they pertain to the 
increased rating claim decided herein.  Upon receipt of a 
complete or substantially complete application for benefits 
and prior to an initial unfavorable decision on a claim by an 
agency of original jurisdiction, VA is required to notify the 
appellant of the information and evidence not of record that 
is necessary to substantiate the claim.  In the notice, VA 
will inform the claimant which information and evidence, if 
any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (2007); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In an August 2005 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected diabetes mellitus, the evidence must show that his 
condition "ha[d] worsened enough to warrant the payment of a 
greater evaluation."  The letter also explained that the VA 
was responsible for (1) requesting records from Federal 
agencies, (2) assisting in obtaining private records or 
evidence necessary to support his claim, and (3) providing a 
medical examination if necessary.  The September 2005 rating 
decision explained the criteria for the next higher 
disability rating available for under the applicable 
diagnostic code.  The April 2006 statement of the case 
provided the appellant with the applicable regulations 
relating to disability ratings for his service-connected 
diabetes mellitus, as well as the requirements for an 
extraschedular rating under 38 C.F.R. § 3.321(b) and stated 
that, pursuant to 38 C.F.R. § 4.10, disability evaluations 
center on the ability of the body or system in question to 
function in daily life, with specific reference to 
employment.  Moreover, the record shows that the appellant 
was represented by counsel throughout the initial portion of 
the adjudication of the claim.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate his increased rating claims, 
and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  See 
Sanders, 487 F.3d at 891.

VA has obtained the veteran's service treatment records, 
assisted the veteran in obtaining evidence, afforded the 
veteran physical examinations and obtained medical opinions 
as to the severity of his diabetes mellitus.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Earlier Effective Date for Grant of a TDIU

In a September 2004 decision, the Board granted entitlement 
to an effective of May 7, 1998, but no earlier, for the award 
of a TDIU.  The veteran did not appeal this decision to the 
Court of Appeals for Veterans Claims (Court).  That decision 
was a valid and final judgment, and was based on the 
substantive merits of the claim.  The veteran's current claim 
arose from a NOD he submitted to the October 2004 RO decision 
that effectuated the Board's grant of the earlier effective 
date.  

Board decisions are final from the stamped mailing date on 
the face of the decision, unless reconsideration is ordered, 
the decision is revised because of clear and unmistakable 
error (CUE) or a motion for reconsideration, or a timely 
notice of appeal is received by the Court.  38 C.F.R. § 
20.1100.  

"Except as provided by law, when a case or issue has been 
decided and an appeal has not been taken within the time 
prescribed by law, the case is closed, the matter is ended, 
and no further review is afforded."  DiCarlo v. Nicholson, 
20 Vet. App. 52 (2006).

As noted above, the question of this veteran's entitlement to 
an earlier effective date for the award of TDIU has already 
been addressed by the Board in a final, unappealed decision, 
and cannot be revisited in the absence of a motion for 
reconsideration or a motion of CUE in the September 2004 
decision.  The veteran in this case has not, at any point, 
argued that his request for an earlier effective date should 
be construed as a motion to revise the earlier September 2004 
Board decision based on clear and unmistakable error, nor has 
the veteran filed the necessary motion to have that prior 
decision revised or reconsidered.  Accordingly, the matter of 
the veteran's entitlement to an effective date earlier than 
May 7, 1998, for the award of TDIU is res judicata.  See 
Flash v. Brown, 8 Vet. App. 332 (1995) and Routen v. West, 
142 F.3d 1434, (Fed. Cir. 1998).

Under these circumstances-where the law, and not the facts, 
is dispositive-the claim for earlier effective date in this 
appeal must be denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994). 

Increased Evaluation for Diabetes Mellitus 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The veteran's diabetes mellitus is currently evaluated as 20 
percent disabling under Diagnostic Code 7913.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities is rated 40 percent disabling.  Diabetes  
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
rated, is rated 60 percent disabling.  Diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately rated, is rated 100 percent 
disabling.  Note (1) to Diagnostic Code 7913 provides that 
compensable complications of diabetes are to be rated 
separately unless they are part of the criteria used to 
support a 100 percent rating (under Diagnostic Code 7913).  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  

The veteran filed a claim for increased rating in July 2005.  

Of record is a January 2005 medical clinic note from the 
Lovelace Sandia Health System (Lovelace) noting a diagnosis 
of diabetes mellitus type 2, fair, though not under optimal 
control.  At the time the veteran reported no unusual fever 
or fatigue, but noted unintentional weight gain.  His weight 
was 221 pounds, which was noted as moderately heavy for his 
height.  He was in no acute distress.  He was counseled 
regarding this diagnosis and potential therapeutic changes.  
He was encouraged to continue aggressive lifestyle management 
and was referred to the diabetes education program.  The 
veteran was encouraged to continue walking as exercise, but 
cut back on food portion sizes to lose weight.  He was 
prescribed oral medication for his diabetes mellitus.  

The veteran was afforded a VA examination in August 2005 at 
which time the examiner noted that there were no episodes of 
hypoglycemic reactions or ketoacidosis and no weight change 
since his prior examination.  The veteran had never been 
hospitalized for diabetes.  He was, however, on a special 
diet, but was never told to restrict his activities.  There 
were no visual, cardiac or vascular symptoms and no 
peripheral or diabetic neuropathy.  However, hypertension was 
noted as a complication of the veteran's diabetes.  

May 2005 treatment records form Lovelace show that the 
veteran was then walking regularly to facilitate improvement 
in his diabetes.  No fever, fatigue or unintentional weight 
change was noted.  He was taking metformin 1000 mg. per day 
to treat his diabetes.  An October 2005 record noted that 
there was no change noted in his social and lifestyle habits.  
He was then treating his diabetes with oral medication.  It 
was noted that his diabetes did not require the use of 
insulin.  Further exercise was encouraged to control his 
weight.  

At an August 2006 VA examination it was noted that the 
veteran was taking medication for his diabetes, but did not 
require the use of insulin, although it had been considered.  
There was no history of hospitalization for his diabetes or 
hypoglycemic reactions or ketoacidosis.  He had been 
instructed to follow a restricted/special diet.  Visual 
symptoms related to his diabetes were noted as well as 
parasthesias and erectile dysfunction.  However, examination 
of the eyes was grossly normal.  There were no other symptoms 
of diabetic complications found, but it was noted that 
diabetes may have aggravated the veteran's hypertension.

At an August 2007 VA examination to evaluate his diabetes 
mellitus, there was no history of hospitalization associated 
with the veteran's diabetes.  There were no episodes of 
hypoglycemic reactions or ketoacidosis.  As had been noted in 
prior examination reports, the veteran had been instructed to 
follow a restricted/special diet.  He had decreased physical 
activities due to musculoskeletal symptoms.  He was also 
treating his diabetes with medication, but not insulin.  
There were several complications of diabetes noted, namely, 
diabetic nephropathy, peripheral neuropathy, erectile 
dysfunction, dyslipidemia, aggravated hypertension, 
peripheral vascular disease and blurred vision.  

In order to establish entitlement to an evaluation in excess 
of 20 percent the evidence must establish that the veteran's 
diabetes requires insulin, regardless of any associated 
complications.  The Board recognizes the complications 
associated with the veteran's diabetes and that many of them 
have already been separately evaluated by VA for compensation 
purposes.  Nonetheless, the veteran's diabetes has never 
required the use of insulin, although it has apparently been 
discussed.  In the absence of diabetes requiring insulin, the 
Board cannot grant a higher evaluation.  Accordingly, the 
claim is denied.  

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. 
§ 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which it is impractical 
to apply the regular standards of the rating schedule because 
there is an exceptional or unusual disability picture, with 
such related factors as frequent hospitalizations or marked 
interference with employment.  In determining whether an 
extraschedular rating is necessary, VA must compare the level 
of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for that disability.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  The Board does not have the authority to 
assign, in the first instance, higher ratings on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When an 
extraschedular rating may be warranted, the Board must refer 
the case to designated VA officials.  Bagwell v. Brown, 9 
Vet. App. 377 (1996).

In this case, it is noted that the veteran is not working and 
in fact has been awarded TDIU.  The rating criteria for 
diabetes mellitus, however, reasonably describe the veteran's 
disability level and symptomatology.  His disability picture 
is contemplated by the rating schedule; and the assigned 
rating is adequate and appropriate to compensate his 
disability.  Therefore, it is not necessary to refer the 
rating of the veteran's diabetes mellitus to designated VA 
officials for consideration of an extraschedular rating. 




	(CONTINUED ON NEXT PAGE)






ORDER

The claim of entitlement to an effective date earlier than 
May 7, 1998, for the grant of a TDIU is dismissed.

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


